Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com April 29, 2016 Board of Trustees of Templeton Global Investment Trust 300 S.E. 2nd Street Fort Lauderdale, Florida 33301 Subject: Post-Effective Amendment No. 63 to the Registration Statement on Form N-1A relating to Templeton Global Investment Trust, a Delaware statutory trust File Nos. 033-73244; 811-08226 Ladies and Gentlemen: We have acted as counsel to Templeton Global Investment Trust, a Delaware statutory trust (the “Trust”), including its new series, Templeton Dynamic Equity Fund, (the “Series”), in connection with the preparation and filing with the U.S.
